Name: 89/97/EEC: Commission Decision of 17 January 1989 amending for the fourth time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine- fever free (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  regions of EU Member States;  agricultural activity;  Europe;  means of agricultural production
 Date Published: 1989-02-10

 Avis juridique important|31989D009789/97/EEC: Commission Decision of 17 January 1989 amending for the fourth time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine- fever free (Only the German text is authentic) Official Journal L 038 , 10/02/1989 P. 0033 - 0033*****COMMISSION DECISION of 17 January 1989 amending for the fourth time Decision 82/351/EEC recognizing certain parts of the territory of the Federal Republic of Germany as being officially swine-fever free (Only the German text is authentic) (89/97/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 80/1095/EEC of 11 November 1980 laying down conditions designed to render and keep the territory of the Community free from classical swine fever (1), as last amended by Directive 87/487/EEC (2), and in particular Article 7 (2) thereof, Having regard to Commission Decision 88/614/EEC of 27 October 1988 approving the plan for the accelerated eradication of classical swine fever presented by the Federal Republic of Germany (3), Whereas the Federal Republic of Germany is implementing the plan for the eradication of classical swine fever on a regional basis; Whereas Commission Decision 82/351/EEC (4), as last amended by Decision 88/185/EEC (5), has recognized certain parts of the territory of the Federal Republic of Germany as being officially swine-fever free; Whereas no swine fever has been detected and vaccination against swine fever has been stopped for more than 15 months within a certain area to be recognized as officially swine-fever free; Whereas the status of the designated officially swine-fever free region will be maintained by the application of the measures foreseen in Article 7 (2) of Directive 80/1095/EEC; Whereas, as a result, a new part of the territory of the Federal Republic of Germany fulfills the conditions as laid down in Article 7 of Directive 80/1095/EEC, and, consequently may also be recognized as officially free of classical swine fever; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following region is added to the list laid down in Article 1 of Decision 82/351/EEC: - Oberbayern. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 17 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 325, 1. 12. 1980, p. 1. (2) OJ No L 280, 3. 10. 1987, p. 24. (3) OJ No L 335, 7. 12. 1988, p. 34. (4) OJ No L 157, 8. 6. 1982, p. 26. (5) OJ No L 83, 29. 3. 1988, p. 42.